Citation Nr: 1108910	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-27 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating due to surgical convalescence for the Veteran's service-connected residuals of an injury to the right shoulder (major).

2.  Entitlement to an increased rating for the Veteran's service-connected residuals of an injury to the right shoulder (major), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to September 1974, and from February 1976 to June 1977.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to an increased rating for the Veteran's service-connected residuals of an injury to the right shoulder (major), currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was granted a period of convalescence from December 19, 2006, to June 30, 2007, as a result of a surgical procedure to his service-connected right shoulder disability.

2.  The medical evidence shows that the Veteran did not require convalescence for his service-connected right shoulder disability subsequent to June 30, 2007.


CONCLUSION OF LAW

The criteria for an extension of the temporary total rating on account of post-surgical treatment necessitating convalescence subsequent to June 30, 2007, for the Veteran's service-connected right shoulder disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations.  A reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. 
§ 4.30.  Additionally, and relevant to this case, section 4.30 authorizes extensions of the temporary total rating when supported by the record in increments of one, two or three months beyond the initial three months granted.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above. 38 C.F.R. § 4.30(b).  These extensions may be made pursuant to 38 C.F.R. § 4.30 (a) (1) (2) or (3).  38 C.F.R. § 4.30(b)(1).

In this case, the RO assigned a temporary total rating, effective from December 19, 2006, to June 30, 2007, based on surgical treatment of the Veteran's service-connected right shoulder disability that necessitated convalescence.  

The record shows that on December 19, 2006, the Veteran underwent a right shoulder arthroscopy with flap repair and labrum debridement.

The medical record does not show that subsequent to June 30, 2007, the Veteran experienced symptoms warranting an extension of his total rating.  At the outset, the Board notes that some symptoms contemplated under § 4.30 are wholly irrelevant to the matter at bar.  For example, the record is clear that the Veteran has no stumps of recent amputations, has not been in a body cast, has not been confined to his house, and has had no immobilization by cast without surgery.

As relevant to this case, the Board further finds there is no evidence in the record of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, or the continued use of a wheelchair or crutches (regular weight-bearing prohibited) since July 2007.  

Specifically, a June 25, 2007, VA outpatient treatment record determined that the Veteran had active and passive range of motion of his right shoulder.  Thus, the right shoulder was not immobilized.  The VA physician, following a physical examination of the Veteran, concluded that the Veteran was "cleared for work."  However, the physician determined that the Veteran would have limitations on his work.  Specifically, the Veteran could not lift over two pounds and could not use his arm overhead.  However, the physician determined that the Veteran could use his arm at a desk or at his side.  The VA physician recommended physical therapy for the Veteran.  The record does not indicate that the Veteran was using a wheelchair, crutches, or other assistive device for his right shoulder disability.  The record also did not indicate that the Veteran had any unhealed surgical wounds.

Following June 2007, the next medical records in the claims file are dated from October 2007 from the VA Medical Center (VAMC).  At an October 2007 appointment, the Veteran had active and passive range of motion of his right shoulder.  Thus, the right shoulder was not immobilized.  At the appointment, the Veteran wore a sling on his shoulder.  He stated that he wears the sling for 8 hours a day.  However, this does not demonstrate that regular weight-bearing of the right shoulder is completely prohibited as the sling is not required continuously.  The VA physician again recommended physical therapy for the Veteran. The record did not indicate that the Veteran had any unhealed surgical wounds.

Thus, the evidence of record does not establish that since June 30, 2007, the Veteran's right shoulder disability has been manifested by incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, or the continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Thus, the Board does not find that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. 4.30 subsequent to June 30, 2007, is warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2007 and August 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

While the notices provided did not include any information concerning the evaluation or the effective date that could be assigned should his claim be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, his Social Security Administration (SSA) disability benefits records, and his post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Entitlement to an extension of a temporary total rating due to surgical convalescence for the Veteran's service-connected residuals of an injury to the right shoulder (major), subsequent to June 30, 2007, is denied.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claim can be properly adjudicated.  

The Board has determined that the Veteran filed a timely Notice of Disagreement (NOD) in November 2008 in response to the July 2008 and September 2008 rating decisions that denied his claim for an increased rating for his service-connected right shoulder disability.  He has also claimed entitlement to an extraschedular evaluation for his right shoulder disability.  Thus, the RO must now respond to the Veteran's November 2008 NOD with a statement of the case (SOC) addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claim of entitlement to an increased rating for residuals of an injury to the right shoulder (major), currently evaluated as 30 percent disabling.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


